CLEMENS, Senior Judge.
A jury found defendant Ray E. Bohlen not guilty of burglary but guilty of felonious stealing (Section 570.030 RSMo.). It fixed his punishment at four years in prison. The' trial court found defendant was a persistent offender and increased his punishment to ten years confinement. (Section 558.016 RSMo.) He appeals.
Here, defendant challenges the sufficiency of the state’s evidence of stealing. He also contends the burglary acquittal negates the “stealing charge. We affirm.
Evidence favorable to the state: In early morning hours a police officer found a clothing store had been forcibly burglarized. Within an hour another policeman noticed a van drive through a stop sign and gave chase at 50 miles an hour. The van suddenly stopped and defendant-driver and other occupants ran off. The officer pursued defendant and arrested him; he was panting and sweating. The officer took defendant back to the van and found it loaded with the stolen goods.
Defendant testified to an alibi, that he had been at a party and when arrested was on the street looking for a place to buy marijuana.
We hold evidence of defendant’s unexplained possession of the recently stolen goods, particularly when coupled with his flight, sufficed to support the stealing charge. Compare State v. Arnold, 566 S.W.2d 185[3—10] (Mo.1978).
By his second point defendant argues that the not guilty of burglary verdict negates the guilty of stealing verdict; that under the evidence the verdicts are inconsistent. Consistency in verdicts is not necessary, and each count is considered a separate charge. State v. McCall, 602 S.W.2d 702[21, 22] (Mo.App.1980) and State v. Belford, 615 S.W.2d 100 (Mo.App.1981). No error here.
Judgment affirmed.
REINHARD, P. J., and SNYDER and CRIST, JJ., concur.